DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 09/16/2019. Claims 1-29 are currently pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claim(s) 1-18, drawn to a preheating apparatus.
Group II, claim(s) 19-21, drawn to a system for producing a beverage capsule.
Group III, claim(s) 22 and 24-29, drawn to a method of forming a beverage container.
Group IV, claim(s) 23, drawn to a method of manufacturing a beverage container.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a preheating unit or apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Raley (US Patent 3894827).  Raley discloses the heating apparatus of Claim 1, Raley discloses a heating apparatus for heating thermoplastic file, wherein the apparatus provides heated air to a heating zone to soften the thermoplastic (Claim 1, Raley). 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a preheating unit or apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Raley (US Patent 3894827).  Raley discloses the heating apparatus of Claim 1, Raley discloses a heating apparatus for heating thermoplastic file, wherein the apparatus provides heated air to a heating zone to soften the thermoplastic (Claim 1, Raley). 
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a preheating unit or apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Raley (US Patent 3894827).  Raley discloses the heating apparatus of Claim 1, Raley discloses a heating apparatus for heating thermoplastic file, wherein the apparatus provides heated air to a heating zone to soften the thermoplastic (Claim 1, Raley). 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of preheating a sheet of material in a defined , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rapparini (Us Pub 20110185911).  Rapparini discloses the preheating and shaping of a sheet of material onto the body of a capsule of claim 22, Figure 9 and paragraph [0068], discloses a heat-sealed material (107-Fig. 9) which is shaped around the body of a capsule (101-Fig, 9). 
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of the method steps of claim 23, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trombetta (US Patent 9688465).  Trombetta discloses: providing a sheet of material (106-Fig. 6) to form the body of the capsule (12-Fig. 6); welding at least one support ring (14-Fig. 6) to the sheet of material (Fig. 6, station 116 performs the sealing of filter 14 to body 12);7Atty Dkt. No.: KILB-008 USSN: TBDpreheating the sheet of material forming the body of the capsule (Fig. 6, mandrel 108 heats material 106 to form body 12); shaping the material in the heated defined area to form the body of the capsule (Fig. 6, body 12 is formed at station 104); filling the body of the capsule with the beverage product (Fig. 6, ingredients 16 are added at station 124); sealing the capsule (170-Fig. 6) with a lid (18-Fig. 7); and shearing the material to provide an individual beverage capsule (120-Fig. 6).
Groups III and IV contradicts 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Claims 22 and 23 are both drawn to a process, wherein the applicant must elect to one of the above categories, in order to be in compliances with 37 CFR 1.475 (b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/04/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731